Citation Nr: 1821774	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  08-28 853	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 20 percent for diabetes mellitus.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a rating higher than 10 percent for residuals of low back injury prior to December 31, 2009, and higher than 20 percent thereafter.

5.  Entitlement to a rating higher than 10 percent for right lower extremity peripheral neuropathy with sciatica.

6.  Entitlement to a rating higher than 10 percent for left lower extremity peripheral neuropathy with sciatica.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The December 2006 rating decision granted service connection for residuals of right knee injury, limitation of motion of right knee, right lower extremity scars, and residuals of back injury and denied the Veteran's claims for increased ratings for posttraumatic stress disorder (PTSD) and bilateral hearing loss.  His notice of disagreement on the back and PTSD issues was received in May 2007.  The RO issued a statement of the case in August 2008 and the Veteran perfected his appeal on those issues with a September 2008 VA Form 9.

The June 2008 rating decision denied the Veteran's claims for increased ratings for diabetes mellitus and bilateral hearing loss.  His notice of disagreement on these issues was received in August 2008.  The RO issued a statement of the case in April 2009 and the Veteran perfected his appeal on those issues with a September 2008 VA Form 9.

In a November 2010 rating decision, the Veteran's rating for PTSD was increased to 50 percent and his rating for residuals of low back injury was increased to 20 percent, both effective December 31, 2009.  Insofar as higher ratings were available for these disabilities and the Veteran was presumed to be seeking the maximum available benefit, the claims remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In an October 2011 rating decision, the Veteran was awarded separate 10 percent ratings for peripheral neuropathy with sciatica of the right and left lower extremities, both effective June 7, 2006.  Again, as higher ratings were available for these disabilities and the Veteran was presumed to be seeking the maximum available benefit, the claims remained on appeal.  See AB, 6 Vet. App. 39.

In August 2012, the Board remanded this case for further development.  In October 2015, the Board denied service connection for an eye condition and remanded remaining issues for further development.  In April 2017, the Board again remanded this case for further development.

In a November 2017 rating decision, the Veteran's rating for PTSD was increased to 50 percent effective June 7, 2006; he was granted a temporary total rating for his back disability from October 4, 2010 to December 1, 2010 with Special Monthly Compensation awarded for that time period; and he was awarded separate 10 percent ratings for diabetic neuropathy of the right and left lower extremities, both effective June 7, 2006.  Again, as higher ratings were available for these disabilities and the Veteran was presumed to be seeking the maximum available benefit, the claims remained on appeal.  See AB, 6 Vet. App. 39.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1968 to May 1969.

2.  On February 6, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JAMES G. REINHART
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


